Citation Nr: 1001149	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (also claimed as chronic 
bronchitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The issue before the Board 
today was remanded in June 2007 for further evidentiary and 
procedural development.  Although the Board finds that there 
was substantial compliance with its remand, additional 
development was indicated by correspondence received from the 
Veteran in October 2009.  Thus, it may not proceed with a 
decision at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board observes that the Veteran's original application 
for compensation benefits includes claims for service 
connection for chronic obstructive pulmonary disease (COPD) 
and chronic bronchitis.  See VA Form 21-526 received November 
12, 2003.  In its March 2004 rating decision, the RO denied 
service connection for each issue and issued separate reasons 
and bases.  

Dorland's Illustrated Medical Dictionary defines chronic 
bronchitis as "a type of chronic obstructive pulmonary 
disease."  Dorland's Illustrated Medical Dictionary, 253 
(30th ed. 2003).  In light of such definition, the Board is 
of the opinion that the Veteran has filed separate claims for 
the same disease and that in light of the medical definition 
above it is more appropriate to combine these issues into a 
claim for service connection for COPD (also claimed as 
chronic bronchitis).  This is reflected in the issue above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

As indicated in the previous remand, the Veteran contends 
that he is entitled to service connection for COPD as such 
disorder is related to two in-service episodes of pneumonia.  
The Veteran's service treatment records are fire-related and 
significant efforts have been made to obtain alternative 
sources of evidence documenting in-service pneumonia to no 
avail.  In August 2009, the VA provided the Veteran with an 
examination for the purpose of obtaining an opinion as to the 
etiology of his current COPD with bronchietasis.  

Following the issuance of the September 2009 supplemental 
statement of the case, the Veteran submitted a written 
statement requesting that VA obtain his current treatment 
records from the VA Outpatient Clinic (VAOPC) in Mount 
Vernon, Missouri, and the VA Medical Center (VAMC) in 
Fayetteville, Arkansas.  Additionally, he submitted a letter 
dated October 7, 2009, from a VA physician which indicates 
that the Veteran's "bronchietasis with COPD is secondary to 
pneumonia he received during the basic trainin [sic]."  

Initially, the Board observes that it has a heightened 
obligation to assist the Veteran in the development of his 
claim because his service records are unavailable through no 
fault of his own.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  With respect to the October 2009 letter, the VA 
physician provides no explanation for his opinion; he also 
does not cite to any clinical findings in the record which 
might support his conclusion.  Absent an accompanying 
rationale, the Board may not award benefits based on this 
opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998); 
see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

However, in light of the fact that the opinion was provided 
by the Veteran's VA physician and the fact that the Veteran 
has indicated he has outstanding VA treatment records, the 
Board finds that these outstanding records may contain 
information relevant to the conclusions contained in the 
October 2009 letter.  Furthermore, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, because the Board has 
identified outstanding VA records pertinent to the Veteran's 
current claim on appeal, the VA must undertake efforts to 
acquire such documents as these records may be material to 
his claim; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain any VA treatment records from 
the VAOPC in Mount Vernon, Missouri and 
the VAMC in Fayetteville, Arkansas for the 
period from July 2008 through the present.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the agency of 
original jurisdiction determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



